Exhibit 10.1

EXECUTION VERSION

 

 

 

CHAMBERS STREET PROPERTIES

Up to $250,000,000 Common Shares of Beneficial Interest

EQUITY DISTRIBUTION AGREEMENT

Dated: November 6, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. Description of Securities

     1   

SECTION 2. Placements

     2   

SECTION 3. Sale of Placement Securities by Wells Fargo Securities

     4   

SECTION 4. Suspension of Sales

     4   

SECTION 5. Representations and Warranties

     4   

SECTION 6. Sale and Delivery to Wells Fargo Securities; Settlement

     22   

SECTION 7. Covenants of the Company

     24   

SECTION 8. Payment of Expenses

     31   

SECTION 9. Conditions of Wells Fargo Securities’ Obligations

     32   

SECTION 10. Indemnification

     34   

SECTION 11. Contribution

     37   

SECTION 12. Representations, Warranties and Agreements to Survive Delivery

     38   

SECTION 13. Termination of Agreement

     38   

SECTION 14. Notices

     39   

SECTION 15. Parties

     39   

SECTION 16. Adjustments for Stock Splits

     40   

SECTION 17. Governing Law and Time

     40   

SECTION 18. Effect of Headings

     40   

SECTION 19. Counterparts

     40   

SECTION 20. Interpretation

     40   

SECTION 21. Permitted Free Writing Prospectuses

     40   

SECTION 22. Absence of Fiduciary Relationship

     41   

 

i



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   –    Form of Placement Notice Exhibit B   –    Authorized
Individuals for Placement Notices and Acceptances Exhibit C   –    Compensation
Exhibit D-1   –    Form of Opinion of Company Counsel Exhibit D-2   –    Form of
Opinion of Company Counsel – Tax Exhibit D-3   –    Form of Opinion of General
Counsel to the Company Exhibit E   –    Officer Certificate Exhibit F   –   
Issuer Pricing Free Writing Prospectus

 

ii



--------------------------------------------------------------------------------

Chambers Street Properties

Up to $250,000,000 Common Shares of Beneficial Interest

EQUITY DISTRIBUTION AGREEMENT

November 6, 2013

Wells Fargo Securities, LLC

375 Park Avenue

New York, New York 10152

Ladies and Gentlemen:

Chambers Street Properties, a Maryland real estate investment trust (the
“Company”), and CSP Operating Partnership, LP, a Delaware limited partnership
(the “Operating Partnership”), each confirms its agreement (this “Agreement”)
with Wells Fargo Securities, LLC (“Wells Fargo Securities”), as follows:

SECTION 1. Description of Securities.

Each of the Company and the Operating Partnership agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, the Company may issue and sell through Wells Fargo Securities,
acting as agent and/or principal, common shares of beneficial interest, par
value $0.01 per share, of the Company (the “Common Shares”), having an aggregate
sale price of up to $250,000,000 (the “Maximum Amount”) (such Common Shares, the
“Securities”). Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitations set forth in this
Section 1 regarding the number and aggregate sale price of the Securities issued
and sold under this Agreement or any Alternative Distribution Agreements (as
defined below) shall be the sole responsibility of the Company, and Wells Fargo
Securities shall have no obligation in connection with such compliance. The
issuance and sale of the Securities through Wells Fargo Securities will be
effected pursuant to the Registration Statement (as defined below) filed by the
Company and which became effective upon filing under Rule 462(e) (“Rule 462(e)”)
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder (the “Securities Act”), although nothing in this Agreement shall be
construed as requiring the Company to use the Registration Statement to issue
the Securities. The Company agrees that whenever it determines to sell
Securities directly to Wells Fargo Securities as principal it will enter into a
separate written agreement containing the terms and conditions of such sale.

The Company has filed, in accordance with the provisions of the Securities Act,
with the Commission an automatic shelf registration statement on Form S-3ASR
(File No. 333-192137), including a base prospectus, relating to certain
securities, including the Securities to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
thereunder (the “Exchange Act”). The Company has prepared a prospectus
supplement specifically relating to the Securities (the “Prospectus Supplement”)
to the base prospectus included as part of such automatic shelf registration
statement. The Company will furnish to Wells Fargo Securities, for

 

1



--------------------------------------------------------------------------------

use by Wells Fargo Securities, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Securities. Except where the context otherwise requires, such automatic
shelf registration statement, as amended when it became effective, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act (Rule 424(b)”) or deemed to be a part of such automatic shelf
registration statement pursuant to Rule 430B under the Securities Act (“Rule
430B”), is herein called the “Registration Statement.” The Registration
Statement at the time it originally became effective is herein called the
“Original Registration Statement.” The base prospectus, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by the Prospectus Supplement, in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Securities
and Exchange Commission (the “Commission”) pursuant to the Commission’s
Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”).

The Company and the Operating Partnership have also entered into three
(3) additional separate equity distribution agreements (each an “Alternative
Distribution Agreement” and, collectively, the “Alternative Distribution
Agreements”), each dated as of even date herewith, with Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and RBC Capital
Markets, LLC, respectively (each, an “Alternative Placement Agent” and together
with Wells Fargo Securities, the “Placement Agents”). The aggregate offering
price of the Securities that may be sold pursuant to this Agreement and the
Alternative Distribution Agreements shall not exceed the Maximum Amount.

The Company agrees that whenever it determines to sell Securities directly to an
Alternative Placement Agent as principal it will enter into a separate written
agreement in form and substance satisfactory to both the Company and the
Alternative Placement Agent covering such sale.

SECTION 2. Placements.

Each time that the Company wishes to issue and sell the Securities hereunder
(each, a “Placement”), it will notify Wells Fargo Securities by email notice (or
other method mutually agreed to in writing by the parties) containing the
parameters in accordance with which it desires the Securities to be sold, which
shall at a minimum include the number of Securities to be issued (the “Placement
Securities”), the time period during which sales are requested to be made, any
limitation on the number of Securities that may be sold in any one day and any
minimum price below which sales may not be made (a “Placement Notice”), a form
of which containing such

 

2



--------------------------------------------------------------------------------

minimum sales parameters necessary is attached hereto as Exhibit A. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Exhibit B (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from Wells Fargo Securities set forth on Exhibit B, as such Exhibit
B may be amended from time to time. If Wells Fargo Securities wishes to accept
such proposed terms included in the Placement Notice (which it may decline to do
so for any reason in its sole discretion) or, following discussion with the
Company, wishes to accept amended terms, Wells Fargo Securities will, prior to
4:30 p.m. (New York City time) on the Business Day (as defined below) following
the Business Day on which such Placement Notice is delivered to Wells Fargo
Securities, issue to the Company a notice by email (or other method mutually
agreed to in writing by the parties) addressed to all of the individuals from
the Company and Wells Fargo Securities (set forth on Exhibit B) setting forth
the terms that Wells Fargo Securities is willing to accept. Where the terms
provided in the Placement Notice are amended as provided for in the immediately
preceding sentence, such terms will not be binding on the Company or Wells Fargo
Securities until the Company delivers to Wells Fargo Securities an acceptance by
email (or other method mutually agreed to in writing by the parties) of all of
the terms of such Placement Notice, as amended (the “Acceptance”), which email
shall be addressed to all of the individuals from the Company and Wells Fargo
Securities set forth on Exhibit B. The Placement Notice (as amended by the
corresponding Acceptance, if applicable) shall be effective upon receipt by the
Company of Wells Fargo Securities’ acceptance of the terms of the Placement
Notice or upon receipt by Wells Fargo Securities of the Company’s Acceptance, as
the case may be, unless and until (i) the entire amount of the Placement
Securities has been sold, (ii) in accordance with the notice requirements set
forth in the second sentence of this paragraph, the Company terminates the
Placement Notice, (iii) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, (iv) this
Agreement has been terminated under the provisions of Section 13 or (v) either
party shall have suspended the sale of the Placement Securities in accordance
with Section 4 below. The amount of any discount, commission or other
compensation to be paid by the Company to Wells Fargo Securities in connection
with the sale of the Placement Securities shall be calculated in accordance with
the terms set forth in Exhibit C. It is expressly acknowledged and agreed that
neither the Company nor Wells Fargo Securities will have any obligation
whatsoever with respect to a Placement or any Placement Securities unless and
until the Company delivers a Placement Notice to Wells Fargo Securities and
either (i) Wells Fargo Securities accepts the terms of such Placement Notice or
(ii) where the terms of such Placement Notice are amended, the Company accepts
such amended terms by means of an Acceptance pursuant to the terms set forth
above, and then only upon the terms specified in the Placement Notice (as
amended by the corresponding Acceptance, if applicable) and herein. In the event
of a conflict between the terms of this Agreement and the terms of a Placement
Notice (as amended by the corresponding Acceptance, if applicable), the terms of
the Placement Notice (as amended by the corresponding Acceptance, if applicable)
will control. For the purposes hereof, “Business Day” means any day other than a
Saturday, a Sunday or a legal holiday or a day on which banks are required to be
closed in New York City.

 

3



--------------------------------------------------------------------------------

SECTION 3. Sale of Placement Securities by Wells Fargo Securities.

Subject to the provisions of Section 6(a), Wells Fargo Securities, for the
period specified in the Placement Notice, will use its commercially reasonable
efforts consistent with its normal trading and sales practices to sell the
Placement Securities up to the amount specified, and otherwise in accordance
with the terms of such Placement Notice (as amended by the corresponding
Acceptance, if applicable). Wells Fargo Securities will provide written
confirmation to the Company no later than the opening of the Trading Day (as
defined below) immediately following the Trading Day on which it has made sales
of Placement Securities hereunder setting forth the number of Placement
Securities sold on such day, the compensation payable by the Company to Wells
Fargo Securities pursuant to Section 2 with respect to such sales, and the Net
Proceeds (as defined below) payable to the Company, with an itemization of the
deductions made by Wells Fargo Securities (as set forth in Section 6(b)) from
the gross proceeds that it receives from such sales. Subject to the terms of the
Placement Notice (as amended by the corresponding Acceptance, if applicable),
Wells Fargo Securities may sell Placement Securities by any method permitted by
law deemed to be an “at the market” offering as defined in Rule 415 under the
Securities Act (“Rule 415”), including without limitation sales made directly on
the New York Stock Exchange (The “NYSE”), on any other existing trading market
for the Common Shares or to or through a market maker. Subject to the terms of
the Placement Notice (as amended by the corresponding Acceptance, if
applicable), Wells Fargo Securities may also sell Placement Securities by any
other method permitted by law, including but not limited to in privately
negotiated transactions. For the purposes hereof, “Trading Day” means any day on
which Common Shares are purchased and sold on the principal market on which the
Common Shares are listed or quoted.

SECTION 4. Suspension of Sales. The Company or Wells Fargo Securities may, upon
notice to the other party in writing (including by email correspondence to each
of the individuals of the other party set forth on Exhibit B, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Exhibit B), suspend any sale
of Placement Securities; provided, however, that such suspension shall not
affect or impair either party’s obligations with respect to any Placement
Securities sold hereunder prior to the receipt of such notice or any Placement
Securities sold under an Alternative Distribution Agreement. Each of the parties
agrees that no such notice under this Section 4 shall be effective against the
other unless it is made to one of the individuals of the other party named on
Exhibit B hereto, as such Exhibit may be amended from time to time.

SECTION 5. Representations and Warranties.

(a) Representations and Warranties by the Company and the Operating Partnership.
Each of the Company and the Operating Partnership, jointly and severally,
represents and warrants to Wells Fargo Securities as of the date hereof and as
of each Representation Date (as defined below) on which a certificate is
required to be delivered pursuant to Section 7(o) of this Agreement, as of the
time of each sale of any Securities or any securities pursuant to this Agreement
(each such time, an “Applicable Time”) and as of each Settlement Date (as
defined below), and agrees with Wells Fargo Securities, as follows:

(1) Compliance with Registration Requirements. The Company meets the
requirements for use of Form S-3ASR under the Securities Act, and the offering
and sale of the Securities as contemplated hereby, complies with, the
requirements of Rule 415.

 

4



--------------------------------------------------------------------------------

The Original Registration Statement was filed by the Company with the Commission
not earlier than three years prior to the date hereof. The Original Registration
Statement became effective under the Securities Act upon filing with the
Commission. The Registration Statement is an “automatic shelf registration
statement,” as defined in Rule 405 under the Securities Act (“Rule 405”), and
the Securities have been and remain eligible for registration by the Company on
an automatic shelf registration statement. No stop order suspending the
effectiveness of the Registration Statement or any part thereof has been issued
under the Securities Act and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, are contemplated
by the Commission. No order preventing or suspending the use of any preliminary
prospectus or the Prospectus has been issued and no proceeding for that purpose
has been instituted or, to the knowledge of the Company, threatened or
contemplated by the Commission or the securities authority of any jurisdiction.
Any request on the part of the Commission for additional information has been
complied with.

At the respective times the Original Registration Statement and any
post-effective amendments thereto became effective, at each deemed effective
date with respect to Wells Fargo Securities and the Securities pursuant to Rule
430B(f)(2) and at each Settlement Date, the Original Registration Statement and
any amendments and supplements thereto complied, complies and will comply in all
material respects with the requirements under the Securities Act, and did not,
does not and will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. Neither the Prospectus nor any amendments or
supplements thereto, as of their respective dates, and at each Applicable Time
and Settlement Date, as the case may be, included or will include an untrue
statement of a material fact or omitted or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

The representations and warranties set forth in the immediately preceding
paragraph shall not apply to statements in or omissions from the Original
Registration Statement, or any post-effective amendment thereby or the
Prospectus, as amended or supplemented, made in reliance upon and in conformity
with the Agent Information (as hereinafter defined).

Any preliminary prospectus (including the base prospectus filed as part of the
Original Registration Statement or any amendment thereto) complied when so filed
in all material respects with the Securities Act and any such preliminary
prospectus and the Prospectus and any amendments or supplements thereto
delivered and to be delivered to Wells Fargo Securities (electronically or
otherwise) in connection with the offering of the Securities were and will be
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.

Each Issuer Free Writing Prospectus (as defined below) relating to the
Securities, as of its issue date and as of the relevant Applicable Time and
Settlement Date, or until any earlier date that the issuer notified or notifies
Wells Fargo Securities as described in

 

5



--------------------------------------------------------------------------------

Section 7(d) hereof, did not, does not and will not (i) include any information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement or the Prospectus, including any incorporated
document deemed to be a part thereof that has not been superseded or modified,
or (ii) include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances, prevailing at that subsequent time, not misleading. The foregoing
sentence does not apply to statements in or omissions from any Issuer Free
Writing Prospectus based upon and in conformity with written information
furnished to the Company by Wells Fargo Securities specifically for use therein.
As used herein, “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act (“Rule 433”),
relating to the Securities that (i) is required to be filed with the Commission
by the Company, (ii) is a “road show” that is a “written communication” within
the meaning of Rule 433(d)(8)(i) whether or not required to be filed with the
Commission, or (iii) is exempt from filing pursuant to Rule 433(d)(5)(i) because
it contains a description of the Securities or of the offering that does not
reflect the final terms, and all free writing prospectuses that are listed in
Exhibit F hereto, in each case in the form furnished (electronically or
otherwise) to Wells Fargo Securities for use in connection with the offering of
the Securities.

At the effectiveness of the Original Registration Statement, at the time of the
most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Securities Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the Exchange Act or form of prospectus), at the time the Company or any
person acting on its behalf (within the meaning, for this clause only, of Rule
163(c) under the Securities Act (“Rule 163(c)”)) made any offer relating to the
Securities in reliance on the exemption of Rule 163, and as of the execution of
this Agreement, the Company was and is a “well-known seasoned issuer,” as
defined in Rule 405.

At the effectiveness of the Original Registration Statement, at the earliest
time after the effectiveness of the Original Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the Securities Act) of the Securities and as of
the execution of this Agreement (with such time of execution being used as the
determination date for purposes of this clause), the Company was not and is not
an “ineligible issuer,” as defined in Rule 405, without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an ineligible issuer.

Each document incorporated by reference in the Registration Statement or the
Prospectus heretofore filed, when it was filed (or, if any amendment with
respect to any such document was filed, when such amendment was filed),
conformed in all material respects with the requirements of the Exchange Act,
and any further documents so filed and incorporated after the date of this
Agreement will, when they are filed, conform in all material respects with the
requirements of the Exchange Act; no such document when it was filed (or, if an
amendment with respect to any such document was filed, when such amendment was
filed), contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and no such document, when it is filed, will
contain an untrue statement of a material fact or will omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading.

 

6



--------------------------------------------------------------------------------

(2) Prior Written Communications. Any offer that is a written communication
relating to the Securities made prior to the initial filing of the Registration
Statement by the Company or any person acting on its behalf (within the meaning,
for this paragraph only, of Rule 163(c)) has been filed with the Commission in
accordance with the exemption provided by Rule 163 under the Securities Act and
otherwise complied with the requirements of Rule 163 of the Securities Act,
including without limitation the legending requirement.

(3) Independent Accountants. Deloitte & Touche LLP and KPMG LLP, the accountants
whose reports appear in the Registration Statement, Prospectus or are
incorporated by reference therein, are, and during the periods covered by such
reports were, registered independent public accountants as required by the
Securities Act, the Exchange Act and the Public Company Accounting Oversight
Board (“PCAOB”).

(4) Financial Statements. The financial statements of the Company included or
incorporated by reference in the Registration Statement and the Prospectus,
together with the related schedules (if any) and notes, present fairly in all
material respects the consolidated financial position of the entities to which
they relate at the dates indicated and the consolidated statements of
operations, statements of comprehensive loss and statements of cash flows of the
Company and its consolidated subsidiaries for the periods specified; the
financial statements of any other entities or businesses included or
incorporated by reference in the Registration Statement or the Prospectus,
together with the related schedules (if any) and notes, present fairly in all
material respects the financial position of each such entity or business, as the
case may be, and its consolidated subsidiaries (if any) at the dates indicated
and the consolidated statements of operations, statements of equity and
statements of cash flows of such entity or business, as the case may be, and its
consolidated subsidiaries (if any) for the periods specified; and all such
financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved and comply with all applicable accounting requirements under
the Securities Act (except as may be indicated in the notes thereto) and have
been prepared on a consistent basis with the books and records of the Company.
The supporting schedules, if any, included or incorporated by reference in the
Registration Statement and the Prospectus present fairly in all material
respects and in accordance with GAAP, the information required to be stated
therein. The financial statements of the businesses or properties acquired or
proposed to be acquired, if any, included in the Registration Statement and the
Prospectus present fairly in all material respects the information set forth
therein, have been prepared in conformity with GAAP applied on a consistent
basis (except as may be indicated in the notes thereto) and otherwise have been
prepared in accordance with, in the case of businesses acquired or to be
acquired, the applicable financial statement requirements of Rule 3-05 in all
material respects or, in the case of real estate operations acquired or to be
acquired, Rule 3-14 in all material respects of Regulation S-X. The supporting
schedules, if any, present fairly in all material respects

 

7



--------------------------------------------------------------------------------

and in accordance with GAAP the information required to be stated therein. The
summary financial data and selected financial data included in the Registration
Statement and the Prospectus presents fairly in all material respects the
information shown therein and has been compiled on a basis consistent with that
of the audited financial statements of the Company included in the Registration
Statement and the Prospectus. The pro forma financial statements and the related
notes and the pro forma and pro forma as adjusted financial information and
related notes included in the Registration Statement and the Prospectus present
fairly in all material respects the information shown therein, have been
prepared in accordance with the Commission’s rules and guidelines with respect
to pro forma financial statements and have been properly compiled on the bases
described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein. Any information
contained in the Registration Statement or the Prospectus regarding “non-GAAP
financial measures” (as defined in Regulation G of the Commission) complies in
all material respects with Regulation G and Item 10 of Regulation S-K of the
Commission, to the extent applicable. No other financial statements or schedules
are required by Form S-3 or otherwise to be included in the Registration
Statement or the Prospectus. The interactive data in eXtensible Business
Reporting Language incorporated by reference in the Registration Statement and
the Prospectus fairly presents the information called for in all material
respects and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(5) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement and the Prospectus (in
each case exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement), except as otherwise stated therein, (A) there has been
no material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company, the Operating
Partnership and the Company’s subsidiaries considered as one enterprise, whether
or not arising in the ordinary course of business (a “Material Adverse Effect”),
(B) there have been no transactions entered into by the Company, the Operating
Partnership or any of the Company’s subsidiaries which are material with respect
to the Company, the Operating Partnership and the Company’s subsidiaries
considered as one enterprise, and (C) except for regular quarterly or monthly
dividends on the Common Shares in amounts per share that are consistent with
past practice, there has been no dividend or distribution of any kind declared,
paid or made by the Company on any class of its Common Shares, preferred shares
or other capital shares of the Company (“Capital Stock”).

(6) Good Standing of the Company. The Company has been duly organized and is
validly existing as a real estate investment trust in good standing under the
laws of the State of Maryland and has power and authority to own, lease and
operate its properties and to conduct its business as described in the
declaration of trust and in the Registration Statement and the Prospectus and to
enter into and perform its obligations under this Agreement; and the Company is
duly qualified as a foreign corporation to transact business and is in good
standing in New Jersey and each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except (solely in the case of jurisdictions other than the
State of New Jersey) in each case where the failure so to qualify or to be in
good standing would not result in a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(7) Good Standing of the Operating Partnership. The Operating Partnership has
been duly formed and is validly existing as a limited partnership in good
standing under the laws of the State of Delaware, is duly qualified to do
business and is in good standing as a foreign limited partnership in each
jurisdiction in which its ownership or leasing of property or the operation of
its properties or the conduct of its business requires such qualification,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect, and has full power and authority necessary
to own or lease, as the case may be, its properties and to operate its
properties and conduct its business as described in the partnership agreement
and the Registration Statement and the Prospectus and to enter into and perform
its obligations under this Agreement; except as otherwise disclosed in the
Registration Statement and the Prospectus, the issued and outstanding equity
interests of the Operating Partnership (the “OP Units”) have been duly
authorized and validly issued and have been offered and sold or exchanged in
compliance in all material respects with all applicable laws (including, without
limitation, federal or state securities laws) and the OP Units owned by the
Company are owned free and clear of any security interest, mortgage, pledge,
lien, encumbrance, claim or equity (a “Lien”); none of the outstanding equity
interests of the Operating Partnership were issued in violation of the
preemptive or similar rights of any securityholder of the Operating Partnership.
Except (A) as set forth in the Registration Statement and the Prospectus,
(B) for subsequent unregistered issuances that would not be required to be
disclosed pursuant to the Exchange Act, the Securities Act or any regulation
promulgated thereunder, assuming such securities were equity securities of the
Company and (C) for securities convertible into or exchangeable for OP Units and
outstanding options, rights (preemptive or otherwise) and warrants to purchase
or subscribe for OP Units issued to the Company in connection with the Company’s
issuance of securities convertible into or exchangeable for Common Shares and
outstanding options, rights (preemptive or otherwise) and warrants to purchase
or subscribe for Common Shares, there are no outstanding OP Units or securities
convertible into or exchangeable for any OP Units and no outstanding options,
rights (preemptive or otherwise) or warrants to purchase or subscribe for OP
Units or other securities of the Operating Partnership. The terms of the OP
Units conform in all material respects to statements and descriptions related
thereto contained in the Registration Statement and the Prospectus. The Company
is the sole general partner of the Operating Partnership. As of the date given
in the Prospectus, the aggregate percentage interest of the Company in the
Operating Partnership is as set forth in the Prospectus.

(8) Units to be Issued. The OP Units to be issued by the Operating Partnership
to the Company in connection with the Company’s contribution of the proceeds
from the sale of the Securities to the Operating Partnership have been duly
authorized for issuance by the Operating Partnership to the Company, and at each
Settlement Date, will be validly issued and fully paid. Such OP Units will be
exempt from registration or qualification under the Securities Act and
applicable state securities laws. None of the OP Units will be issued in
violation of the preemptive or other similar rights of any securityholder of the
Operating Partnership.

 

9



--------------------------------------------------------------------------------

(9) Tax Status of Operating Partnership. The Operating Partnership has not been
and is not treated as a corporation, association taxable as a corporation or a
publicly traded partnership for purposes of the Internal Revenue Code of 1986,
as amended (the “Code”); and neither the Company nor the Operating Partnership
knows of any event that would cause or is likely to cause the Operating
Partnership to be treated as a corporation, association taxable as a corporation
or a publicly traded partnership.

(10) Good Standing of Subsidiaries. Each direct or indirect subsidiary of the
Company, including those on Exhibit 21.1 to the Company’s most recent annual
report on Form 10-K as of its date, other than the Operating Partnership, has
been duly formed and is validly existing as a corporation, limited or
partnership or limited liability company, as the case may be (or the foreign
equivalent thereof), in good standing under the laws of the jurisdiction of its
organization, with full power and authority (corporate and other) to own, lease
and operate its properties and to conduct its business as described in the
Registration Statement and the Prospectus and is duly qualified as a foreign
corporation, limited or general partnership or limited liability company, as the
case may be, to transact business and is in good standing in each jurisdiction
in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect;
except as otherwise disclosed in the Registration Statement and the Prospectus
and, in relation to joint ventures, the interest in each such joint venture not
held by the Company, all of the issued and outstanding capital stock of each
such subsidiary that is a corporation, all of the issued and outstanding
partnership interests of each such subsidiary that is a limited partnership and
all of the issued and outstanding limited liability company interests,
membership interests or other similar interests of each such subsidiary that is
a limited liability company have been duly authorized and validly issued, are
fully paid and (except in the case of general partnership interests)
non-assessable and are owned by the Company, directly or through subsidiaries,
free and clear of any Lien, except where such Liens would not have, or
reasonably be expected to have, a Material Adverse Effect; and none of the
outstanding shares of capital stock, partnership interests or limited liability
company interests, membership interests or other similar interests of any such
subsidiary was issued in violation of any preemptive rights, rights of first
refusal or other similar rights of any securityholder of such subsidiary or any
other person. As of the date hereof, none of the Subsidiaries are “significant
subsidiaries” of the Company (as such term is defined in Rule 1-02 of Regulation
S X under the Securities Act). After the date hereof, except as disclosed to
Wells Fargo Securities in writing, none of the Company’s subsidiaries will be
“significant subsidiaries” of the Company (as such term is defined in Rule 1-02
of Regulation S X under the Securities Act).

(11) Capitalization. The Company has an authorized capitalization as set forth
in the Prospectus, and all of the issued and outstanding shares of Capital Stock
of the Company have been duly authorized and validly issued, are fully paid and
non-assessable and have been issued in compliance with applicable federal and
state securities laws.

 

10



--------------------------------------------------------------------------------

None of the Company’s outstanding Common Shares were issued in violation of any
preemptive rights, rights of first refusal or other similar rights; except as
set forth in the Prospectus, the Company is not a party to or bound by any
outstanding options, warrants or similar rights to subscribe for, or contractual
obligations to issue, sell, transfer or acquire, any of its Capital Stock or any
securities convertible into or exchangeable for any of such Capital Stock.

(12) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and the Operating Partnership.

(13) Authorization of Securities. The Securities to be sold by the Company
pursuant to this Agreement have been duly authorized for issuance and sale to
Wells Fargo Securities pursuant to this Agreement and, when issued and delivered
by the Company pursuant to this Agreement against payment of the consideration
set forth herein, will be validly issued, fully paid and non-assessable; no
holder of the Securities is or will be subject to personal liability by reason
of being such a holder; the issuance and sale of the Securities to be sold by
the Company pursuant to this Agreement is not subject to any preemptive rights,
rights of first refusal or other similar rights of any securityholder of the
Company or any other person; and the delivery of the Securities being sold by
the Company against payment therefor pursuant to the terms of this Agreement
will pass valid title to the Securities being sold by the Company, free and
clear of any claim, encumbrance or defect in title, and without notice of any
lien, claim or encumbrance. The certificates to be used by the Company to
evidence the Common Shares will be in substantially the form filed as an exhibit
to the Original Registration Statement and will, on each Settlement Date, be in
valid and sufficient form.

(14) Description of Securities. The capital shares of the Company, and the
Company’s charter and bylaws conform in all material respects to all of the
respective statements relating thereto contained in the Registration Statement
and the Prospectus and such statements conform to the rights set forth in the
respective instruments and agreements defining the same.

(15) Absence of Defaults and Conflicts. None of the Company, the Operating
Partnership or any of the Company’s subsidiaries is in violation of its
Organizational Documents (as defined below) or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
Company Document, except (solely in the case of Company Documents other than
Subject Instruments) for such defaults that would not result in a Material
Adverse Effect. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated herein and in the Registration
Statement and the Prospectus (including the issuance and sale of the Securities
and the use of the proceeds from the sale of the Securities as described in the
Prospectus under the caption “Use of Proceeds”) and compliance by the Company
and the Operating Partnership with their obligations under this Agreement do not
and will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, or default or any event or
condition which gives the holder of any bond, note, debenture or other evidence
of indebtedness (or any person acting on such holder’s behalf) the right to
require the

 

11



--------------------------------------------------------------------------------

repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any subsidiary of the Company under, or result in the creation or
imposition of any Lien upon any property or assets of the Company, the Operating
Partnership or any of the Company’s subsidiaries pursuant to, any Company
Documents, except (solely in the case of Company Documents other than Subject
Instruments) for such conflicts, breaches, defaults or Liens that would not
result in a Material Adverse Effect, nor will such action result in any
violation of the provisions of the Organizational Documents of the Company, the
Operating Partnership or any of the Company’s subsidiaries or any applicable
law, statute, rule, regulation, judgment, order, writ or decree of any
government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company, the Operating Partnership or any of the Company’s
subsidiaries or any of their respective assets, properties or operations. As
used herein, “Subject Instruments” means the Existing Credit Agreement and all
other instruments, agreements and documents filed or incorporated by reference
as exhibits to the Registration Statement pursuant to Rule 601(b)(10) of
Regulation S-K of the Commission; provided that if any instrument, agreement or
other document filed or incorporated by reference as an exhibit to the
Registration Statement as aforesaid has been redacted or if any portion thereof
has been deleted or is otherwise not included as part of such exhibit (whether
pursuant to a request for confidential treatment or otherwise), the term
“Subject Instruments” shall nonetheless mean such instrument, agreement or other
document, as the case may be, in its entirety, including any portions thereof
which shall have been so redacted, deleted or otherwise not filed. As used
herein, “Company Documents” means any contracts, indentures, mortgages, deeds of
trust, loan or credit agreements, bonds, notes, debentures, evidences of
indebtedness, leases or other instruments or agreements to which the Company,
the Operating Partnership or any of the Company’s subsidiaries is a party or by
which the Company, the Operating Partnership or any of the Company’s
subsidiaries is bound or to which any of the property or assets of the Company,
the Operating Partnership or any of the Company’s subsidiaries is subject
including, without limitation, all Subject Instruments, “Organizational
Documents” means (a) in the case of a corporation, its charter and by laws;
(b) in the case of a limited or general partnership, its partnership
certificate, certificate of formation or similar organizational document and its
partnership agreement; (c) in the case of a limited liability company, its
articles of organization, certificate of formation or similar organizational
documents and its operating agreement, limited liability company agreement,
membership agreement or other similar agreement; (d) in the case of a trust, its
certificate of trust, certificate of formation or similar organizational
document and its trust agreement or other similar agreement; and (e) in the case
of any other entity, the organizational and governing documents of such entity
and “Existing Credit Agreement” means the Amended, Restated and Consolidated
Credit Agreement dated as of September 26, 2013 among the Company, a group of
lenders set forth therein, as amended, supplemented or restated, if applicable,
including any promissory notes, pledge agreements, security agreements,
mortgages, guarantees and other instruments or agreements entered into by the
Company, the Operating Partnership or any of the Company’s subsidiaries in
connection therewith or pursuant thereto, in each case as amended, supplemented
or restated, if applicable.

 

12



--------------------------------------------------------------------------------

(16) Absence of Labor Dispute. No labor dispute with the employees of the
Company, the Operating Partnership or any subsidiary of the Company exists or,
to the knowledge of the Company and the Operating Partnership, is imminent that
would, individually or in the aggregate, have a Material Adverse Effect, except
as set forth in or contemplated in the Registration Statement and the
Prospectus.

(17) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company and the
Operating Partnership, threatened, against or affecting the Company, the
Operating Partnership or any of the Company’s subsidiaries which is required to
be disclosed in the Registration Statement or the Prospectus (other than as
disclosed therein), or which might reasonably be expected to result in a
Material Adverse Effect, or which might reasonably be expected to materially and
adversely affect the properties or assets of the Company, the Operating
Partnership and the Company’s subsidiaries, considered as one enterprise, or the
consummation of the transactions contemplated in this Agreement or the
performance by the Company or the Operating Partnership of its respective
obligations under this Agreement; the aggregate of all pending legal or
governmental proceedings to which the Company, the Operating Partnership or any
of the Company’s subsidiaries is a party or of which any of their respective
property or assets is the subject which are not described in the Registration
Statement and the Prospectus, including ordinary routine litigation incidental
to the business, could not reasonably be expected to result in a Material
Adverse Effect.

(18) Accuracy of Descriptions and Exhibits. The information in the Prospectus
under the captions “Risk Factors – Risks Related to our Organization and
Structure,” “Description of Securities of Chambers Street Properties,”
“Description of Certain Provisions of the Maryland General Corporation Law and
Our Declaration of Trust and Bylaws,” “U.S. Federal Income Tax Considerations”
and the information in the Registration Statement under Item 15, in each case to
the extent that it constitutes matters of law, summaries of legal matters,
summaries of provisions of the Company’s declaration of trust or bylaws or other
instruments or agreements, summaries of legal proceedings, or legal conclusions,
is correct in all material respects; all descriptions in the Registration
Statement and the Prospectus of any Company Documents are accurate in all
material respects; and there are no franchises, contracts, indentures,
mortgages, deeds of trust, loan or credit agreements, bonds, notes, debentures,
evidences of indebtedness, leases or other instruments, agreements or documents
required to be described or referred to in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement which have
not been so described and filed as required.

(19) Possession of Intellectual Property. The Company, the Operating Partnership
and the Company’s subsidiaries own or possess or have the right to use on
reasonable terms all patents, patent rights, patent applications, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, service names and other
intellectual property (collectively, “Intellectual Property”) reasonably
necessary to carry on their respective businesses as

 

13



--------------------------------------------------------------------------------

described in the Prospectus and as proposed to be conducted; and to the
knowledge of the Company none of the Company, the Operating Partnership or any
of the Company’s subsidiaries has received any notice or is otherwise aware of
any infringement of or conflict with asserted rights of others with respect to
any Intellectual Property or of any facts or circumstances which would render
any Intellectual Property invalid or inadequate to protect the interests of the
Company, the Operating Partnership or any of the Company’s subsidiaries therein,
and which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, might result in a Material Adverse Effect. To the knowledge of the
Company and the Operating Partnership, there is no unauthorized use,
infringement or misappropriation of any of the Intellectual Property by any
third party, employee or former employee. Each agreement and instrument (each, a
“License Agreement”) pursuant to which any Intellectual Property is licensed to
the Company, the Operating Partnership or any of the Company’s subsidiaries is
in full force and effect, has been duly authorized, executed and delivered by,
and is a valid and binding agreement of, the Company, the Operating Partnership
or the applicable subsidiary of the Company, as the case may be, enforceable
against the Company or such Company’s subsidiary in accordance with its terms,
except as enforcement thereof may be subject to bankruptcy, insolvency or other
similar laws relating to or affecting creditors’ rights generally or by general
equitable principles; the Company, the Operating Partnership and the Company’s
subsidiaries are in compliance with their respective obligations under all
License Agreements and, to the knowledge of the Company and the Operating
Partnership, all other parties to any of the License Agreements are in
compliance with all of their respective obligations thereunder; no event or
condition has occurred or exists that gives or would give any party to any
License Agreement the right, either immediately or with notice or passage of
time or both, to terminate or limit (in whole or in part) any such License
Agreement or any rights of the Company, the Operating Partnership or any of the
Company’s subsidiaries thereunder, to exercise any of such party’s remedies
thereunder, or to take any action that would adversely affect any rights of the
Company, the Operating Partnership or any of the Company’s subsidiaries
thereunder or that might have a Material Adverse Effect and neither the Company
nor the Operating Partnership is aware of any facts or circumstances that would
result in any of the foregoing or give any party to any License Agreement any
such right; and none of the Company, the Operating Partnership or any of the
Company’s subsidiaries has received any notice of default, breach or
noncompliance under any License Agreement.

(20) Absence of Further Requirements. (A) No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency, domestic or foreign, (B) no
authorization, approval, vote or other consent of any holder of Capital Stock or
other securities of the Company or any creditor of the Company, (C) no waiver or
consent under any Subject Instrument, and (D) no authorization, approval, vote
or other consent of any other person or entity, is necessary or required for the
execution, delivery or performance by the Company of this Agreement, for the
offering, issuance, sale or delivery of the Securities hereunder, or for the
consummation of any of the other transactions contemplated by this Agreement, in
each case on the terms contemplated by the Registration Statement and the
Prospectus, except such as have been obtained under the Securities Act and the
Exchange Act or such as may be required under state securities laws.

 

14



--------------------------------------------------------------------------------

(21) Possession of Licenses and Permits. The Company, the Operating Partnership
and the Company’s subsidiaries possess such permits, licenses, approvals,
consents and other authorizations (collectively, “Governmental Licenses”) issued
by the appropriate federal, state, local or foreign regulatory agencies or
bodies necessary to conduct the business now operated by them (except, solely in
the case of Government Licenses issued by local regulatory agencies or bodies,
for such Governmental Licenses the failure to possess would not, individually or
in the aggregate, have a Material Adverse Effect); the Company, the Operating
Partnership and the Company’s subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not, individually or in the aggregate, have a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, individually or
in the aggregate, have a Material Adverse Effect; and none of the Company, the
Operating Partnership or any of the Company’s subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would result or reasonably be
expected to result in a Material Adverse Effect.

(22) Title to Property. The Company, the Operating Partnership, and the
Company’s subsidiaries have good and marketable title in fee simple to all real
property owned by any of them and good title to all other properties and assets
owned by any of them, in each case, free and clear of all Liens except such as
(a) are described in the Registration Statement and the Prospectus or (b) do
not, individually or in the aggregate, have a Material Adverse Effect and do not
interfere with the use made and proposed to be made of such property by the
Company, the Operating Partnership or any of the Company’s subsidiaries and all
Liens that are required to be disclosed in the Registration Statement and
Prospectus are disclosed therein; all real property, buildings and other
improvements, and equipment and other property held under lease or sublease by
the Company, the Operating Partnership or any of the Company’s subsidiaries are
held by them under valid, subsisting and enforceable leases or subleases, as the
case may be, with, solely in the case of leases or subleases relating to real
property and buildings or other improvements, such exceptions as are not
material and do not interfere with the use made or proposed to be made of such
property and buildings or other improvements by the Company, the Operating
Partnership and the Company’s subsidiaries, and all such leases and subleases
are in full force and effect; and none of the Company, the Operating Partnership
or any of the Company’s subsidiaries has any notice of any claim of any sort
that has been asserted by anyone adverse to the rights of the Company, the
Operating Partnership or any of the Company’s subsidiaries under any of the
leases or subleases mentioned above or affecting or questioning the rights of
the Company, the Operating Partnership or any of the Company’s subsidiaries to
the continued possession of the leased or subleased premises under any such
lease or sublease except for such claims which, if successfully asserted against
the Company, the Operating Partnership or any of the Company’s subsidiaries,
would not, individually or in the aggregate, have a Material

 

15



--------------------------------------------------------------------------------

Adverse Effect. Except as otherwise described in the Registration Statement or
the Prospectus, (i) none of the Company, the Operating Partnership or any of the
Company’s subsidiaries or any tenant of any of such property is in default under
(A) any space leases (as lessor or lessee, as the case may be) relating to such
properties, (B) any of the mortgages or other security documents or other
agreements encumbering or otherwise recorded against such properties, or (C) any
ground lease, sublease or operating sublease relating to any of such properties,
and neither the Company nor the Operating Partnership knows of any event which,
but for the passage of time or the giving of notice, or both, would constitute a
default under any of such documents or agreements, except with respect to (A),
(B) and (C) immediately above any such default that would not have a Material
Adverse Effect; (ii) no tenant under any of the leases at any such property has
a right of first refusal or option to purchase the premises demised under such
lease except for rights or options that would not have a Material Adverse Effect
if exercised; (iii) to the knowledge of the Company and the Operating
Partnership, each such property complies with all applicable codes, laws and
regulations (including, without limitation, building and zoning codes, laws and
regulations and laws relating to access to such properties), except for such
failures to comply that would not have a Material Adverse Effect; (iv) neither
the Company nor the Operating Partnership has knowledge of any pending or
threatened condemnation proceedings, zoning change or other proceeding or action
that will in any material manner affect the size of, use of, improvements on,
construction on or access to such properties; (v) the mortgages and deeds of
trust that encumber such properties are not convertible into equity securities
of the entity owning such property and said mortgages and deeds of trust are not
cross-defaulted or cross-collateralized with any property other than other
properties described in the Prospectus as owned or leased by the Company or its
subsidiaries; and (vi) the Company, the Operating Partnership or a subsidiary of
the Company, as applicable, has obtained title insurance on the fee or leasehold
interests, as the case may be, in each such properties, in an amount at least
equal to the greater of (x) the mortgage indebtedness of each such property or
(y) the purchase price of each such property.

(23) Investment Company Act. Neither the Company nor the Operating Partnership
is, and upon the sale of the Securities to Wells Fargo Securities as herein
contemplated and the application of the net proceeds therefrom as described in
the Prospectus under the caption “Use of Proceeds,” will be, an “investment
company” as such terms are defined in the Investment Company Act of 1940,
amended (the “Investment Company Act”).

(24) Environmental Laws. Except as described in the Registration Statement and
the Prospectus and except as would not, individually or in the aggregate, result
in a Material Adverse Effect, (A) none of the Company, the Operating Partnership
or any of the Company’s subsidiaries is in violation of any federal, state,
local or foreign statute, law, rule, regulation, ordinance, code, policy or rule
of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants,

 

16



--------------------------------------------------------------------------------

contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (B) the
Company, the Operating Partnership and the Company’s subsidiaries have all
permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company, the Operating Partnership or any of the Company’s
subsidiaries and (D) there are no events or circumstances that might reasonably
be expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company, the Operating Partnership or any of the
Company’s subsidiaries relating to Hazardous Materials or any Environmental
Laws.

(25) Absence of Registration Rights. Except as disclosed in the Registration
Statement and the Prospectus, there are no persons with registration rights or
other similar rights to have any securities (debt or equity) registered pursuant
to the Registration Statement or included in the offering contemplated by this
Agreement or otherwise registered by the Company under the Securities Act, and
there are no persons with co-sale rights, tag-along rights or other similar
rights to have any securities (debt or equity) included in the offering
contemplated by this Agreement or sold in connection with the sale of Securities
pursuant to this Agreement, except in each case for such rights that have been
duly waived in writing; and the Company has given all notices required by, and
has otherwise complied with its obligations under, all registration rights
agreements, co-sale agreements, tag-along agreements and other similar
agreements in connection with the transactions contemplated by this Agreement.

(26) NYSE. The outstanding Common Shares and the Securities to be sold by the
Company hereunder have been approved for listing, subject only to official
notice of issuance, on the NYSE, and are registered pursuant to Section 12(b) of
the Exchange Act, and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Securities under the
Exchange Act or delisting any such securities from the NYSE, nor has the Company
received any notification that the Commission or the NYSE is contemplating
terminating such registration or listing.

(27) Taxes. The Company, the Operating Partnership and the Company’s
subsidiaries have filed in a timely manner all foreign, federal, state and local
tax returns that are required to be filed through the date hereof or have
properly requested and been granted extensions thereof, for which adequate
reserves have been provided and reflected in the Registration Statement and the
Prospectus, except where the failure so to file would not, individually or in
the aggregate, have a Material Adverse Effect, and have paid all taxes required
to be paid by them and any other assessment, fine or penalty levied against any
of them, to the extent that any of the foregoing is due and payable, except for
any such tax, assessment, fine or penalty that is currently being contested in
good faith by appropriate actions and except for such taxes, assessments, fines
or penalties the

 

17



--------------------------------------------------------------------------------

nonpayment of which would not, individually or in the aggregate, have a Material
Adverse Effect; and, except as disclosed in the Registration Statement and the
Prospectus, there is no tax deficiency that, to the Company’s knowledge, has
been, or could reasonably be expected to be, asserted against the Company, the
Operating Partnership or any of the Company’s subsidiaries or any of their
respective properties or assets, which, if determined adversely to any such
entity, could reasonably be expected to have a Material Adverse Effect.

(28) Insurance. The Company, the Operating Partnership and the Company’s
subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are customary in the
businesses in which they are engaged; all policies of insurance and any fidelity
or surety bonds insuring the Company, the Operating Partnership or any of the
Company’s subsidiaries or their respective businesses, assets, employees,
officers, trustees and directors are in full force and effect; the Company, the
Operating Partnership and the Company’s subsidiaries are in compliance with the
terms of such policies and instruments in all material respects; there are no
material claims by the Company, the Operating Partnership or any of the
Company’s subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; none of the Company, the Operating Partnership, or any such
subsidiary of the Company has been refused any insurance coverage sought or
applied for; and none of the Company, the Operating Partnership or any
subsidiary of the Company has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

(29) Accounting Controls and Disclosure Controls. The Company, the Operating
Partnership and the Company’s subsidiaries maintain and have maintained
effective internal control over financial reporting as defined in Rule 13a-15
under the Exchange Act and a system of internal accounting controls sufficient
to provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations, (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (C) access to assets
is permitted only in accordance with management’s general or specific
authorization, and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Registration Statement
and the Prospectus, since the end of the Company’s most recent audited fiscal
year, there has been (1) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company, the Operating Partnership and the
Company’s subsidiaries employ and have employed disclosure controls and
procedures as defined in Rule 13a-15 under the Exchange Act that are designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, and is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and principal
financial officer or officers, as appropriate, to allow timely decisions
regarding disclosure.

 

18



--------------------------------------------------------------------------------

(30) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s trustees or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated thereunder or implementing the
provisions thereof (“Sarbanes-Oxley Act”) with which any of them is required to
comply, including Section 402 related to loans and Sections 302 and 906 related
to certifications.

(31) Permitted Free Writing Prospectus. The Company has not distributed and will
not distribute any offering material in connection with the offering and sale of
the Securities to be sold hereunder by Wells Fargo Securities as principal or
agent for the Company, other than the Prospectus and any Permitted Free Writing
Prospectus reviewed and consented to by Wells Fargo Securities.

(32) Actively Traded Security. The Common Shares qualify as an “actively traded
security” excepted from the requirements of Rule 101 of Regulation M under the
Exchange Act by subsection (c)(1) of such rule.

(33) Absence of Manipulation. Other than excepted activity pursuant to
Regulation M under the Exchange Act, neither the Company nor the Operating
Partnership has taken or will take, directly or indirectly, any action designed
to or that would constitute or that might reasonably be expected to cause or
result in the stabilization or manipulation of the price of any security to
facilitate the sale or resale of the Securities.

(34) Statistical, Demographic or Market-Related Data. Any statistical,
demographic or market-related data included in the Registration Statement or the
Prospectus is based on or derived from sources that the Company believes to be
reliable and accurate, all such data included in the Registration Statement or
the Prospectus accurately reflects the materials upon which it is based or from
which it was derived.

(35) Foreign Corrupt Practices Act. None of the Company, the Operating
Partnership or any of the Company’s subsidiaries nor, to the knowledge of the
Company and the Operating Partnership, any trustee, director, officer, agent,
employee, affiliate or other person acting on behalf of the Company, the
Operating Partnership or any of the Company’s subsidiaries, is aware of or has
taken any action, directly or indirectly, that has resulted or would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, and

 

19



--------------------------------------------------------------------------------

the Company, the Operating Partnership and the Company’s subsidiaries and, to
the knowledge of the Company and the Operating Partnership, the Company’s other
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(36) Money Laundering Laws. The operations of the Company, the Operating
Partnership and the Company’s subsidiaries are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar applicable rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, “Money Laundering Laws”) and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company, the Operating Partnership or any of the
Company’s subsidiaries with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company and the Operating Partnership, threatened.

(37) OFAC. None of the Company, the Operating Partnership or any of the
Company’s subsidiaries nor, to the knowledge of the Company and the Operating
Partnership, any trustee, director, officer, agent, employee, affiliate or
person acting on behalf of the Company, the Operating Partnership or any of the
Company’s subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and neither the Company nor the Operating Partnership will directly or
indirectly use any of the proceeds received by the Company or the Operating
Partnership from the sale of Securities contemplated by this Agreement, or lend,
contribute or otherwise make available any such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(38) Lending Relationship. Except as disclosed in the Registration Statement and
the Prospectus, the Company does not intend to use any of the proceeds from the
sale of the Securities to repay any debt owed to Wells Fargo Securities or any
affiliate thereof.

(39) Transfer Taxes. There are no stock or other transfer taxes, stamp duties,
capital duties or other similar duties, taxes or charges payable in connection
with the execution or delivery of this Agreement by the Company and the
Operating Partnership or the issuance or sale by the Company of the Securities
to be sold by the Company to Wells Fargo Securities hereunder.

(40) Related Party Transactions. There are no business relationships or related
party transactions involving the Company, the Operating Partnership or any of
the Company’s subsidiaries or, to the knowledge of the Company and the Operating
Partnership, any other person that are required to be described in the
Registration Statement or the Prospectus that have not been described to the
extent required.

 

20



--------------------------------------------------------------------------------

(41) ERISA. In each case, except as would not reasonably be expected to have a
Material Adverse Effect, (i) each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”), for which the Company, the Operating Partnership or any member of its
“Controlled Group” (defined as an organization which is a member of a controlled
group of corporations within the meaning of Section 414 of the Code) would have
any liability (each a “Plan”) has been maintained in compliance with its terms
and with the requirements of all applicable statutes, rules and regulations
including ERISA and the Code; (ii) with respect to each Plan subject to Title IV
of ERISA (a) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur, (b) no “accumulated
funding deficiency” (within the meaning of Section 302 of ERISA or Section 412
of the Code), whether or not waived, has occurred or is reasonably expected to
occur, (c) the fair market value of the assets under each Plan exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan) and (d) none of the Company, the Operating
Partnership or any member of its Controlled Group has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan,” within the meaning of Section 4001(c)(3) of
ERISA); and (iii) each Plan that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.

(42) No Other Contracts. Except as disclosed in the Registration Statement and
the Prospectus, there are no contracts, agreements or understandings other than
the Alternative Distribution Agreements, between the Company and the Operating
Partnership and any person that would give rise to a valid claim against the
Company, the Operating Partnership or Wells Fargo Securities for a brokerage
commission, finder’s fee or other like payment with respect to the consummation
of the transactions contemplated by this Agreement.

(43) Proprietary Trading by Wells Fargo Securities. The Company acknowledges and
agrees that Wells Fargo Securities has informed the Company that Wells Fargo
Securities may, to the extent permitted under the Securities Act and the
Exchange Act, purchase and sell Common Shares for its own account while this
Agreement is in effect, and shall be under no obligation to purchase Securities
on a principal basis pursuant to this Agreement, except as otherwise agreed by
Wells Fargo Securities in the Placement Notice (as amended by the corresponding
Acceptance, if applicable); provided, that no such purchase or sales shall take
place while a Placement Notice is in effect (except (i) as agreed by Wells Fargo
Securities in the Placement Notice (as amended by the corresponding Acceptance,
if applicable) or (ii) to the extent Wells Fargo Securities may engage in sales
of Placement Securities purchased or deemed purchased from the Company as a
“riskless principal” or in a similar capacity).

(44) No Prohibition on Dividends by Subsidiaries. Except as described in the
Registration Statement and the Prospectus, none of the Operating Partnership or
the Company’s subsidiaries are currently prohibited, directly or indirectly,
from paying any dividends or making any other distributions on such subsidiary’s
capital stock, from repaying any debt owed to the Company or any of its other
subsidiaries, or from transferring any of its property or assets to the Company
or any of its other subsidiaries.

 

21



--------------------------------------------------------------------------------

(45) REIT Status. The Company has been organized and operated in conformity with
the requirements for qualification and taxation as a real estate investment
trust (a “REIT”) under the Code for each taxable year commencing with its
taxable year ended December 31, 2004, and its organization and method of
operation (as described in the Registration Statement and the Prospectus) will
enable the Company to continue to meet the requirements for qualification and
taxation as a REIT under the Code for its taxable year ending December 31, 2013
and thereafter.

(b) Certificates. Any certificate signed by any officer of the Company or the
Operating Partnership and delivered to Wells Fargo Securities or to counsel for
Wells Fargo Securities in connection with the offering of Securities as
contemplated by this Agreement shall be deemed a representation and warranty by
the Company and the Operating Partnership, as the case may be, to Wells Fargo
Securities as to the matters covered thereby.

SECTION 6. Sale and Delivery to Wells Fargo Securities; Settlement.

(a) Sale of Placement Securities. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon Wells Fargo Securities’ acceptance of the terms of a Placement
Notice or upon receipt by Wells Fargo Securities of an Acceptance, as the case
may be, and unless the sale of the Placement Securities described therein has
been declined, suspended, or otherwise terminated in accordance with the terms
of this Agreement, Wells Fargo Securities, for the period specified in the
Placement Notice (as amended by the corresponding Acceptance, if applicable),
will use its commercially reasonable efforts consistent with its normal trading
and sales practices to sell such Placement Securities up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice
(as amended by the corresponding Acceptance, if applicable). The Company
acknowledges and agrees that (i) there can be no assurance that Wells Fargo
Securities will be successful in selling Placement Securities, (ii) Wells Fargo
Securities will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Securities for any reason other
than a failure by Wells Fargo Securities to use its commercially reasonable
efforts consistent with its normal trading and sales practices to sell such
Placement Securities as required under this Section 6 and (iii) Wells Fargo
Securities shall be under no obligation to purchase Securities on a principal
basis pursuant to this Agreement.

(b) Settlement of Placement Securities. Unless otherwise specified in the
applicable Placement Notice (as amended by the corresponding Acceptance, if
applicable), settlement for sales of Placement Securities will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Securities sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by Wells Fargo
Securities at which such Placement Securities were sold, after deduction for
(i) Wells Fargo Securities’ commission, discount or other compensation for such
sales payable by the Company pursuant to Section 2 hereof, (ii) any other
amounts due and payable by the Company to Wells Fargo Securities hereunder
pursuant to Section 8(a) hereof, and (iii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

 

22



--------------------------------------------------------------------------------

(c) Delivery of Placement Securities. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Securities being sold by crediting Wells Fargo Securities’ or its
designee’s account (provided Wells Fargo Securities shall have given the Company
written notice of such designee prior to the Settlement Date) at The Depository
Trust Company through its Deposit and Withdrawal at Custodian System or by such
other means of delivery as may be mutually agreed upon by the parties hereto
which in all cases shall be freely tradable, transferable, registered shares in
good deliverable form. On each Settlement Date, Wells Fargo Securities will
deliver the related Net Proceeds in same day funds to an account designated by
the Company on, or prior to, the Settlement Date. The Company agrees that if the
Company, or its transfer agent (if applicable), defaults in its obligation to
deliver Placement Securities on a Settlement Date in accordance with the terms
of this Agreement, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 10(a) and Section 10(d) hereto,
it will (i) hold Wells Fargo Securities harmless against any loss, liability,
claim, damage, or expense whatsoever (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company or its transfer agent and (ii) pay to Wells Fargo Securities any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.

(d) Denominations; Registration. Certificates for the Securities shall be in
such denominations and registered in such names as Wells Fargo Securities may
request in writing at least one full Business Day before the Settlement Date.
The Company shall deliver the Securities, if any, through the facilities of The
Depository Trust Company unless Wells Fargo Securities shall otherwise instruct.

(e) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Securities, if after giving effect to the
sale of such Securities, the aggregate offering price of the Securities sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Securities under this Agreement and each of the Alternative
Distribution Agreements, the Maximum Amount, (B) the amount available for offer
and sale under the currently effective Registration Statement and (C) the amount
authorized from time to time to be issued and sold under this Agreement by the
Company and notified to Wells Fargo Securities in writing. Under no
circumstances shall the Company cause or request the offer or sale of any
Securities pursuant to this Agreement at a price lower than the minimum price
authorized from time to time by the Company and notified to Wells Fargo
Securities in writing. Further, under no circumstances shall the aggregate
offering price of Securities sold pursuant to this Agreement and the Alternative
Distribution Agreements, including any separate underwriting or similar
agreement covering principal transactions described in Section 1 of this
Agreement and the Alternative Distribution Agreements, exceed the Maximum
Amount.

(f) Black-out Limitations. Notwithstanding any other provision of this
Agreement, the Company and Wells Fargo Securities agree that no sales of
Placement Securities shall take place, and the Company shall not request the
sale of any Placement Securities that would be sold,

 

23



--------------------------------------------------------------------------------

and Wells Fargo Securities shall not be obligated to sell, (i) during any period
in which the Company is in possession of material non-public information or
(ii) except as provided in Section 6(f)(1) hereof, at any time from and
including the date the Company issues a press release containing, or shall
otherwise publicly announce, its earnings, revenues or other operating results
for a fiscal period or periods (each, an “Earnings Announcement”) through and
including the time that is 24 hours after the time that the Company files a
Quarterly Report on Form 10-Q or an Annual Report on Form 10-K (a “Filing
Time”) that includes consolidated financial statements as of and for the same
fiscal period or periods, as the case may be, covered by such Earnings
Announcement.

(1) If the Company wishes to offer or sell Securities to Wells Fargo Securities
as agent at any time during the period from and including an Earnings
Announcement through and including the time that is 24 hours after the
corresponding Filing Time, the Company shall first (i) prepare and deliver to
Wells Fargo Securities (with a copy to counsel to Wells Fargo Securities) a
Current Report on Form 8-K that includes substantially the same financial and
related information that was included in such Earnings Announcement (other than
any earnings projections and similar forward-looking data and officers’
quotations) (each, an “Earnings 8-K”), in form and substance reasonably
satisfactory to Wells Fargo Securities, (ii) provide Wells Fargo Securities with
the officers’ certificate, opinions and letters of counsel and accountants’
letter specified in Section 7(o), (p) and (q), respectively, hereof,
(iii) afford Wells Fargo Securities the opportunity to conduct a due diligence
review in accordance with Section 7(m) hereof and (iv) file such Earnings 8-K
with the Commission, then the provision of clause (ii) of Section 6(f) shall not
be applicable for the period from and after the time at which the foregoing
conditions shall have been satisfied (or, if later, the time that is 24 hours
after the time that the relevant Earnings Announcement was first publicly
released) through and including the time that is 24 hours after the Filing Time
of the relevant Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as
the case may be. For purposes of clarity, the parties hereto agree that (A) the
delivery of any officers’ certificate, opinion or letter of counsel or
accountants’ letter pursuant to this Section 6(f) shall not relieve the Company
from any of its obligations under this Agreement with respect to any Quarterly
Report on Form 10-Q or Annual Report on Form 10-K, as the case may be,
including, without limitation, the obligation to deliver officers’ certificates,
opinions and letters of counsel and accountants’ letters as provided in
Section 7(o), (p) and (q), respectively, hereof, and (B) this
Section 6(f)(1) shall in no way affect or limit the operation of clause (i) of
Section 6(f) hereof, which shall have independent application.

SECTION 7. Covenants of the Company. The Company covenants with Wells Fargo
Securities as follows:

(a) Registration Statement Amendments; Payment of Fees. After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Securities is required to be delivered by Wells Fargo Securities under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act (“Rule 172”)), (i) the
Company will notify Wells Fargo Securities promptly of the time when any
subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or

 

24



--------------------------------------------------------------------------------

any subsequent supplement to the Prospectus has been filed and of any comment
letter from the Commission or any request by the Commission for any amendment or
supplement to the Registration Statement or Prospectus or for additional
information provided, however, if any such supplement to the Prospectus does not
relate to the Placement Securities and no Placement Notice is pending, the
Company may satisfy this Section 7(a)(i) by notifying Wells Fargo Securities, of
such supplement to the Prospectus no later than the close of business on the
date of first use of such supplement; (ii) the Company will prepare and file
with the Commission, promptly upon Wells Fargo Securities’ request, any
amendments or supplements to the Registration Statement or Prospectus that, in
Wells Fargo Securities’ reasonable opinion, may be necessary or advisable in
connection with the distribution of the Placement Securities by Wells Fargo
Securities (provided, however, that the failure of Wells Fargo Securities to
make such request shall not relieve the Company of any obligation or liability
hereunder, or affect Wells Fargo Securities’ right to rely on the
representations and warranties made by the Company in this Agreement); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus, other than documents incorporated by reference, relating to the
Placement Securities or a security convertible into the Placement Securities
unless a copy thereof has been submitted to Wells Fargo Securities within a
reasonable period of time before the filing and Wells Fargo Securities has not
reasonably objected thereto (provided, however, that the failure of Wells Fargo
Securities to make such objection shall not relieve the Company of any
obligation or liability hereunder, or affect Wells Fargo Securities’ right to
rely on the representations and warranties made by the Company in this
Agreement) and the Company will furnish to Wells Fargo Securities at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus, other than documents incorporated by
reference, to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) under the Securities Act (without reliance
on Rule 424(b)(8) under the Securities Act).

(b) Notice of Commission Stop Orders. The Company will advise Wells Fargo
Securities, promptly after it receives notice or obtains knowledge thereof, of
the issuance or threatened issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or of any other order
preventing or suspending the use of the Prospectus or any Issuer Free Writing
Prospectus, or of the suspension of the qualification of the Placement
Securities for offering or sale in any jurisdiction or of the loss or suspension
of any exemption from any such qualification, or of the initiation or
threatening of any proceedings for any of such purposes, or of any examination
pursuant to Section 8(e) of the Securities Act concerning the Registration
Statement or if the Company becomes the subject of a proceeding under Section 8A
of the Securities Act in connection with the offering of the Securities. The
Company will make every reasonable effort to prevent the issuance of any stop
order, the suspension of any qualification of the Securities for offering or
sale and any loss or suspension of any exemption from any such qualification,
and if any such stop order is issued or any such suspension or loss occurs, to
obtain the lifting thereof as soon as reasonably practicable.

 

25



--------------------------------------------------------------------------------

(c) Delivery of Registration Statement and Prospectus. The Company will furnish
to Wells Fargo Securities and its counsel (at the expense of the Company) copies
of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus, and any Issuer Free Writing Prospectuses,
that are filed with the Commission during any period in which a Prospectus
relating to the Placement Securities is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities and at such locations as
Wells Fargo Securities may from time to time reasonably request; provided,
however, that the Company shall not be required to furnish any document (other
than the Prospectus) to Wells Fargo Securities to the extent such document is
available on EDGAR. The copies of the Registration Statement and the Prospectus
and any supplements or amendments thereto furnished to Wells Fargo Securities
will be identical to the electronically transmitted copies thereof filed with
the Commission pursuant to EDGAR, except to the extent permitted by Regulation
S-T.

(d) Continued Compliance with Securities Laws. If at any time when a Prospectus
is required by the Securities Act or the Exchange Act to be delivered in
connection with a pending sale of the Placement Securities (including, without
limitation, pursuant to Rule 172), any event shall occur or condition shall
exist as a result of which it is necessary, in the opinion of counsel for Wells
Fargo Securities or for the Company, to amend the Registration Statement or
amend or supplement the Prospectus in order that the Prospectus will not include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in the light of
the circumstances existing at the time it is delivered to a purchaser, or if it
shall be necessary, in the opinion of such counsel, at any such time to amend
the Registration Statement or amend or supplement the Prospectus in order to
comply with the requirements of the Securities Act, the Company will promptly
notify Wells Fargo Securities to suspend the offering of Placement Securities
during such period and the Company will promptly prepare and file with the
Commission such amendment or supplement as may be necessary to correct such
statement or omission or to make the Registration Statement or the Prospectus
comply with such requirements, and the Company will furnish to Wells Fargo
Securities such number of copies of such amendment or supplement as Wells Fargo
Securities may reasonably request. If at any time following issuance of an
Issuer Free Writing Prospectus there occurred or occurs an event or development
as a result of which such Issuer Free Writing Prospectus conflicted or conflicts
with the information contained in the Registration Statement or the Prospectus
or included or includes an untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances, prevailing at that subsequent time,
not misleading, the Company will promptly notify Wells Fargo Securities to
suspend the offering of Placement Securities during such period and the Company
will, subject to Section 7(a) hereof, promptly amend or supplement such Issuer
Free Writing Prospectus to eliminate or correct such conflict, untrue statement
or omission.

(e) Blue Sky and Other Qualifications. The Company will use its best efforts, in
cooperation with Wells Fargo Securities, to qualify the Placement Securities for
offering and sale, or to obtain an exemption for the Securities to be offered
and sold, under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as Wells Fargo Securities may designate and
to maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Securities (but in no event for less than one year
from the date of this Agreement); provided, however, that the Company shall not
be obligated to file any general consent to service of process or to qualify as
a foreign corporation or as a dealer in

 

26



--------------------------------------------------------------------------------

securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject. In each jurisdiction in which the Placement
Securities have been so qualified or exempt, the Company will file such
statements and reports as may be required by the laws of such jurisdiction to
continue such qualification or exemption, as the case may be, in effect for so
long as required for the distribution of the Placement Securities.

(f) Rule 158. The Company will timely file such reports pursuant to the Exchange
Act as are necessary in order to make generally available to its securityholders
as soon as practicable an earnings statement for the purposes of, and to provide
to Wells Fargo Securities the benefits contemplated by, the last paragraph of
Section 11(a) of the Securities Act.

(g) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Prospectus under “Use
of Proceeds.”

(h) Listing. During any period in which the Prospectus relating to the Placement
Securities is required to be delivered by Wells Fargo Securities under the
Securities Act with respect to a pending sale of the Placement Securities
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172), the Company will use its commercially reasonable efforts to cause the
Placement Securities to be listed on the NYSE.

(i) Filings with the NYSE. The Company will timely file with the NYSE all
material documents and notices required by the NYSE of companies that have or
will issue securities that are traded on the NYSE.

(j) Reporting Requirements. The Company, during any period when the Prospectus
is required to be delivered under the Securities Act and the Exchange Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172), will file all documents required to be filed with the Commission
pursuant to the Exchange Act within the time periods required by the Exchange
Act.

(k) Notice of Other Sales. During each period commencing on the date of each
Placement Notice and ending after the close of business on the Settlement Date
for the related transaction, the Company will not, without (i) giving Wells
Fargo Securities at least three (3) Business Days’ prior written notice
specifying the nature of the proposed sale and the date of such proposed sale
and (ii) Wells Fargo Securities suspending activity under this program for such
period of time as requested by the Company, (A) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or lend or otherwise transfer or dispose of, directly or
indirectly, any Common Shares or securities convertible into or exchangeable or
exercisable for or repayable with Common Shares, or file any registration
statement under the Securities Act with respect to any of the foregoing (other
than a shelf registration statement under Rule 415, a registration statement on
Form S-8 or Form S-4 or a post-effective amendment to the Registration
Statement) or (B) enter into any swap or other agreement or any transaction that
transfers in whole or in part, directly or indirectly, any of the economic
consequence of ownership of the Common Shares, or any securities convertible
into or exchangeable or exercisable for or repayable with Common Shares, whether
any such swap or transaction

 

27



--------------------------------------------------------------------------------

described in clause (A) or (B) above is to be settled by delivery of Common
Shares or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (w) the Common Shares to be offered and sold through Wells
Fargo Securities pursuant to this Agreement or the Common Shares to be offered
and sold through any Alternative Placement Agent pursuant to their respective
Alternative Distribution Agreements, (x) the issuance of securities in
connection with an acquisition, merger or sale or purchase of assets described
in the Prospectus, (y) Common Shares issuable pursuant to the Company’s dividend
reinvestment plan as it may be amended or replaced from time to time and (z) the
issuance, grant or sale of any equity incentive awards approved by the Board of
Trustees or the compensation committee thereof or the issuance or sale of Common
Shares upon exercise thereof (including upon redemption of OP Units).

(l) Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Securities, advise Wells Fargo Securities promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document provided to Wells Fargo Securities pursuant to this Agreement.

(m) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by Wells Fargo Securities or its agents in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
officers, during regular business hours and at the Company’s principal offices,
as Wells Fargo Securities may reasonably request after consultation with the
Company.

(n) Disclosure of Sales. The Company will disclose in its quarterly reports on
Form 10-Q and in its annual report on Form 10-K the number of Placement
Securities sold pursuant to this Agreement and the Alternative Distribution
Agreements, the Net Proceeds to the Company and the compensation payable by the
Company to Wells Fargo Securities with respect to such Placement Securities
pursuant to the Agreement and the Alternative Distribution Agreements.

(o) Representation Dates; Certificate. On or prior to the date that the first
Securities are sold pursuant to the terms of this Agreement and:

(1) each time the Company:

(i) files the Prospectus relating to the Placement Securities or amends or
supplements the Registration Statement or the Prospectus relating to the
Placement Securities by means of a post-effective amendment, sticker, or
supplement but not by means of incorporation of documents by reference into the
Registration Statement or the Prospectus relating to the Placement Securities;

(ii) files an Annual Report on Form 10-K under the Exchange Act;

(iii) files a Quarterly Report on Form 10-Q under the Exchange Act; or

 

28



--------------------------------------------------------------------------------

(iv) files a Current Report on Form 8-K containing amended financial information
(other than an Earnings Announcement, to “furnish” information pursuant to Items
2.02 or 7.01 of Form 8-K) under the Exchange Act; and

(2) at any other time reasonably requested by Wells Fargo Securities (each such
date of filing of one or more of the documents referred to in clauses
(1)(i) through (iv) and any time of request pursuant to this Section 7(o) shall
be a “Representation Date”), the Company shall furnish Wells Fargo Securities
with a certificate, in the form attached hereto as Exhibit E within three
(3) Trading Days of any Representation Date. The requirement to provide a
certificate under this Section 7(o) shall be waived for any Representation Date
occurring at a time at which no Placement Notice (as amended by the
corresponding Acceptance, if applicable) is pending, which waiver shall continue
until the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date; provided, however, that such
waiver shall not apply for any Representation Date on which the Company files
its annual report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Securities following a Representation
Date when the Company relied on such waiver and did not provide Wells Fargo
Securities with a certificate under this Section 7(o), then before the Company
delivers the Placement Notice or Wells Fargo Securities sells any Placement
Securities, the Company shall provide Wells Fargo Securities with a certificate,
in the form attached hereto as Exhibit E, dated the date of the Placement
Notice.

(p) Legal Opinions. On or prior to the date that the first Securities are sold
pursuant to the terms of this Agreement, within three (3) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit E for which no waiver is
applicable, the Company shall cause to be furnished to Wells Fargo Securities
written opinions of (i) Clifford Chance US LLP and (ii) the general counsel to
the Company (together, “Company Counsel”), or other counsel satisfactory to
Wells Fargo Securities, in form and substance reasonably satisfactory to Wells
Fargo Securities and its counsel, dated the date that the opinions are required
to be delivered, substantially similar to the form attached hereto as Exhibit
D-1, D-2 and D-3, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
that in lieu of such opinions for subsequent Representation Dates, counsel may
furnish Wells Fargo Securities with a letter (a “Reliance Letter”) to the effect
that Wells Fargo Securities may rely on a prior opinion delivered under this
Section 7(p) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).

(q) Comfort Letter. On or prior to the date that the first Securities are sold
pursuant to the terms of this Agreement, within three (3) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit E for which no waiver is
applicable, the Company shall cause its independent accountants (and any other
independent accountants whose report is included in the Registration Statement
or the Prospectus) to furnish Wells Fargo Securities letters (the “Comfort
Letters”), dated the date the Comfort Letters are delivered, in form and
substance satisfactory to Wells Fargo Securities, (i) confirming that they are
an independent registered public accounting firm

 

29



--------------------------------------------------------------------------------

within the meaning of the Securities Act, the Exchange Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information that would have
been included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

(r) Opinion of Counsel for Wells Fargo Securities. On or prior to the date that
the first Securities are sold pursuant to the terms of this Agreement, within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit E for which no waiver is applicable, Wells Fargo Securities shall have
received the favorable written opinion or opinions of Hogan Lovells US, LLP,
counsel for Wells Fargo Securities and the Alternative Placement Agents, dated
such date, with respect to such matters as the Placement Agents may reasonably
request.

(s) Market Activities. Neither the Company nor the Operating Partnership will,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities or (ii) sell, bid for, or
purchase the Securities to be issued and sold pursuant to this Agreement, or pay
anyone any compensation for soliciting purchases of the Securities to be issued
and sold pursuant to this Agreement other than Wells Fargo Securities; provided,
however, that the Company may bid for and purchase its Common Shares in
accordance with Rule 10b-18 under the Exchange Act.

(t) Insurance. The Company, the Operating Partnership and the Company’s
subsidiaries shall use its commercially reasonable efforts to maintain, or cause
to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for companies engaged in similar businesses in similar
industries.

(u) Compliance with Laws. The Company, the Operating Partnership and each of the
Company’s subsidiaries shall maintain, or cause to be maintained, all material
environmental permits, licenses and other authorizations required by federal,
state and local law in order to conduct their businesses as described in the
Prospectus, and the Company, the Operating Partnership and each of the Company’s
subsidiaries shall conduct their businesses, or cause their businesses to be
conducted, in substantial compliance with such permits, licenses and
authorizations and with applicable environmental laws, except where the failure
to maintain or be in compliance with such permits, licenses and authorizations
would not reasonably be expected to have a Material Adverse Effect.

(v) Investment Company Act. Each of the Company and the Operating Partnership
are familiar with the Investment Company Act, and the rules and regulations
thereunder, and will, in the future, use its best efforts to ensure that none of
the Company, the Operating Partnership nor any of the Company’s subsidiaries
will be or become, at any time prior to the termination of this Agreement,
required to register as an “investment company,” as such term is defined in the
Investment Company Act, assuming no change in the Commission’s current
interpretation as to entities that are not considered an investment company.

 

30



--------------------------------------------------------------------------------

(w) Securities Act and Exchange Act. The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Securities as
contemplated by the provisions hereof and the Prospectus.

(x) No Offer to Sell. Other than a free writing prospectus (as defined in
Rule 405) approved in advance in writing by the Company and Wells Fargo
Securities in its capacity as principal or agent hereunder, the Company
(including its agents and representatives, other than Wells Fargo Securities in
its capacity as such) will not, directly or indirectly, make, use, prepare,
authorize, approve or refer to any free writing prospectus relating to the
Securities to be sold by Wells Fargo Securities as principal or agent hereunder.

(y) Sarbanes-Oxley Act. The Company, the Operating Partnership and the Company’s
subsidiaries will use their best efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act of 2002.

(z) Regulation M. If the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Company or the Common Shares, it shall
promptly notify Wells Fargo Securities and sales of the Placement Securities
under this Agreement shall be suspended until that or other exemptive provisions
have been satisfied in the judgment of each party.

(aa) REIT Treatment. The Company currently intends to continue to qualify as a
REIT under the Code and will use its best efforts to enable the Company to
continue to meet the requirements for qualification and taxation as a REIT under
the Code for subsequent tax years that include any portion of the term of this
Agreement; unless the Company’s board of directors determines in good faith by
resolution that it is in the best interests of the Company’s stockholders not to
continue to so qualify.

SECTION 8. Payment of Expenses.

(a) Expenses. The Company agrees to pay the costs, expenses and fees relating to
the following matters: (i) the preparation, printing and filing of the
Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto, (ii) the word
processing, printing and delivery to Wells Fargo Securities of this Agreement
and such other documents as may be required in connection with the offering,
purchase, sale, issuance or delivery of the Placement Securities, (iii) the
preparation, issuance and delivery of the certificates for the Placement
Securities to Wells Fargo Securities, including any stock or other transfer
taxes and any capital duties, stamp duties or other duties or taxes payable upon
the sale, issuance or delivery of the Placement Securities to Wells Fargo
Securities, (iv) the fees and disbursements of the counsel, accountants and
other advisors to the Company, (v) the qualification or exemption of the
Placement Securities under securities laws in accordance with the provisions of
Section 7(e) hereof, including filing fees and the reasonable fees and
disbursements of counsel for Wells Fargo Securities and the Alternative
Placement

 

31



--------------------------------------------------------------------------------

Agents in connection therewith and in connection with the preparation of the
Blue Sky Survey and any supplements thereto, (vi) the printing and delivery to
Wells Fargo Securities of copies of any permitted Free Writing Prospectus and
the Prospectus and any amendments or supplements thereto and any costs
associated with electronic delivery of any of the foregoing by Wells Fargo
Securities to investors, (vii) the preparation, printing and delivery to Wells
Fargo Securities of copies of the Blue Sky Survey and any Canadian “wrapper” and
any supplements or wrappers required in connection with offers or sales in other
jurisdictions and any supplements thereto, (viii) the fees and expenses of the
Custodian and the transfer agent and registrar for the Securities, (ix) the
filing fees incident to, and the reasonable fees and disbursements of counsel to
Wells Fargo Securities and the Alternative Placement Agents in connection with,
any review by the Financial Industry Regulatory Authority, Inc. (“FINRA”) of the
terms of the sale of the Securities (x) the fees and expenses incurred in
connection with the listing of the Placement Securities on the NYSE, and
(xi) the disbursements of counsel for Wells Fargo Securities in connection with
the copying and delivery of closing documents delivered by the Company or the
Company’s accountants or counsel (including any local counsel) and (xii) if
Securities having an aggregate offering price of $25,000,000 or more have not
been offered and sold under this Agreement and the Alternative Distribution
Agreements by first anniversary of this Agreement (or such earlier date at which
the Company terminates this Agreement) (the “Determination Date”), the Company
shall reimburse Wells Fargo Securities for all of its reasonable out-of-pocket
expenses, including the reasonable fees and disbursements of counsel for Wells
Fargo Securities incurred by Wells Fargo Securities in connection with the
transactions contemplated by this Agreement (the “Wells Fargo Expenses”), and
together with the similar expenses incurred by the Alternative Placement Agents
as defined in the Alternative Distribution Agreements, the “Expenses”; provided,
however that the aggregate of such Expenses for all Placement Agents shall not
exceed $150,000). The Expenses shall be due and payable by the Company to Wells
Fargo Securities within five (5) Business Days of the Determination Date.

(b) Termination of Agreement. If this Agreement is terminated by Wells Fargo
Securities in accordance with the provisions of Section 9 or Section 13(a)(i)
hereof, the Company shall reimburse Wells Fargo Securities for all of their
out-of-pocket expenses, including the reasonable fees and disbursements of
counsel for Wells Fargo Securities and the Alternative Placement Agents.

SECTION 9. Conditions of Wells Fargo Securities’ Obligations. The obligations of
Wells Fargo Securities hereunder with respect to a Placement will be subject to
the continuing accuracy and completeness of the representations and warranties
of the Company and the Operating Partnership contained in this Agreement or in
certificates of any officer of the Company or the Operating Partnership or any
subsidiary of the Company delivered pursuant to the provisions hereof, to the
performance by the Company or the Operating Partnership of its covenants and
other obligations hereunder, and to the following further conditions:

(a) Effectiveness of Registration Statement; Payment of Filing Fee. The
Registration Statement shall have become effective and shall be available for
(i) all sales of Placement Securities issued pursuant to all prior Placement
Notices (each as amended by a corresponding Acceptance, if applicable) and
(ii) the sale of all Placement Securities contemplated to be issued by any
Placement Notice (each as amended by a corresponding Acceptance, if applicable).
The Company shall have paid the required Commission filing

 

32



--------------------------------------------------------------------------------

fees relating to the Securities within the time required by Rule 456(b)(1)(i)
under the Securities Act without regard to the proviso therein and otherwise in
accordance with Rules 456(b) and 457(r) under the Securities Act (including, if
applicable, by updating the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) either in a post-effective amendment to the
Registration Statement or on the cover page of the Prospectus).

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company, the Operating Partnership or any of the
Company’s subsidiaries of any request for additional information from the
Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (iv) the occurrence of any event
that makes any material statement made in the Registration Statement or the
Prospectus, or any Issuer Free Writing Prospectus, or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus, or any Issuer Free Writing Prospectus, or such
documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus and any Issuer
Free Writing Prospectus, it will not contain any materially untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(c) No Misstatement or Material Omission. Wells Fargo Securities shall not have
advised the Company that the Registration Statement or Prospectus, or any Issuer
Free Writing Prospectus, or any amendment or supplement thereto, contains an
untrue statement of fact that in Wells Fargo Securities’ reasonable opinion is
material, or omits to state a fact that in Wells Fargo Securities’ opinion is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
Material Adverse Effect.

(e) Opinions of Counsel for Company. Wells Fargo Securities shall have received
the favorable opinions of Company Counsel, required to be delivered pursuant to
Section 7(p) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(p).

 

33



--------------------------------------------------------------------------------

(f) Representation Certificate. Wells Fargo Securities shall have received the
certificate required to be delivered pursuant to Section 7(o) on or before the
date on which delivery of such certificate is required pursuant to Section 7(o).

(g) Accountant’s Comfort Letter. Wells Fargo Securities shall have received the
Comfort Letter required to be delivered pursuant Section 7(q) on or before the
date on which such delivery of such comfort letter is required pursuant to
Section 7(q).

(h) Approval for Listing. The Placement Securities shall either have been
(i) approved for listing on NYSE, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Securities on NYSE at, or prior to, the issuance of any Placement Notice.

(i) No Suspension. Trading in the Securities shall not have been suspended on
the NYSE.

(j) Additional Documents. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(o), counsel for Wells Fargo
Securities shall have been furnished with such documents and opinions as they
may reasonably request for the purpose of enabling them to deliver the opinion
herein contemplated, or in order to evidence the accuracy of any of the
representations or warranties, or the fulfillment of any of the conditions,
contained in this Agreement.

(k) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(l) Termination of Agreement. If any condition specified in this Section 9 shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by Wells Fargo Securities by written notice to the Company to each
of the individuals set forth on Exhibit B, and such termination shall be without
liability of any party to any other party except as provided in Section 8 hereof
and except that, in the case of any termination of this Agreement, Sections 5,
10, 11, 12, 13 and 22 hereof shall survive such termination and remain in full
force and effect.

SECTION 10. Indemnification.

(a) Indemnification by the Company and the Operating Partnership. The Company
and the Operating Partnership, jointly and severally, agree to indemnify and
hold harmless Wells Fargo Securities, its affiliates (as such term is defined in
Rule 405), and each person, if any, who controls Wells Fargo Securities within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), including any information deemed to be a part thereof pursuant to Rule
430B, or the omission or

 

34



--------------------------------------------------------------------------------

alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or arising out of any
untrue statement or alleged untrue statement of a material fact included (A) in
any Issuer Free Writing Prospectus or the Prospectus (or any amendment or
supplement thereto), or (B) in any materials or information provided to
investors by, or with the approval of, the Company in connection with the
marketing of any offering of Securities (“Marketing Materials”), including any
roadshow or investor presentations made to investors by the Company (whether in
person or electronically), or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 10(d) below) any such settlement is effected
with the written consent of the Company; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by Wells Fargo Securities), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with the Agent Information).

(b) Indemnification by Wells Fargo Securities. Wells Fargo Securities agrees to
indemnify and hold harmless each of the Company and the Operating Partnership
and each of the Company’s trustees and each of the Company’s officers who signed
the Registration Statement, each person who controls the Company and the
Operating Partnership within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act and each affiliate of the Company and the
Operating Partnership within the meaning of Rule 405 against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
subsection (a) of this Section 10, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendment thereto), any Issuer Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with the Agent Information. The Company
acknowledges that the legal name of Wells Fargo Securities as set forth under
the caption “Plan of Distribution” beginning on page S-8 of the Prospectus
Supplement constitutes the only information furnished in writing by or on behalf
of Wells Fargo Securities for inclusion in the Prospectus (collectively, the
“Agent Information”).

 

35



--------------------------------------------------------------------------------

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. Counsel to the indemnified parties shall be selected as follows:
counsel to Wells Fargo Securities and each person, if any, who controls Wells
Fargo Securities within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall be selected by Wells Fargo Securities; and
counsel to the Company, its trustees, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall be selected by the Company. An indemnifying party may participate at
its own expense in the defense of any such action; provided, however, that
counsel to the indemnifying party shall not (except with the consent of the
indemnified party) also be counsel to the indemnified party. In no event shall
the indemnifying parties be liable for the fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
Wells Fargo Securities and each person, if any, who controls Wells Fargo
Securities within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, and the fees and expenses of more than one counsel (in
addition to any local counsel) separate from their own counsel for the Company,
its trustees, each of its officers who signed the Registration Statement and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, in each case in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 10 or Section 11 hereof (whether or not the indemnified
parties are actual or potential parties thereto), unless such settlement,
compromise or consent (i) includes an unconditional release of each indemnified
party from all liability arising out of such litigation, investigation,
proceeding or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party.

(d) Settlement Without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 10(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 45 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

(e) Other Agreements with Respect to Indemnification and Contribution. The
provisions of this Section 10 and in Section 11 hereof shall not affect any
agreements among the Company and Wells Fargo Securities or Wells Fargo Bank,
National Association with respect to indemnification of each other or
contribution between themselves.

 

36



--------------------------------------------------------------------------------

SECTION 11. Contribution. If the indemnification provided for in Section 10
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Operating Partnership on the one hand and Wells Fargo Securities on the other
hand from the offering of the Securities pursuant to this Agreement or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Operating Partnership on the one hand and of Wells Fargo Securities on the
other hand in connection with the statements or omissions.

The relative benefits received by the Company and the Operating Partnership on
the one hand and Wells Fargo Securities on the other hand in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company and the Operating Partnership on the one hand and the total
commissions received by Wells Fargo Securities on the other hand, in each case
as set forth on the cover of the Prospectus, bear to the aggregate public
offering price of the Securities as set forth on such cover.

The relative fault of the Company and the Operating Partnership on the one hand
and Wells Fargo Securities on the other hand shall be determined by reference
to, among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company and the Operating Partnership or by Wells
Fargo Securities and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company, the Operating Partnership and Wells Fargo Securities agree that it
would not be just and equitable if contribution pursuant to this Section 11 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 11. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 11 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

Notwithstanding the provisions of this Section 11, Wells Fargo Securities shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to the
public were offered to the public exceeds the amount of any damages which Wells
Fargo Securities has otherwise been required to pay by reason of any such untrue
or alleged untrue statement or omission or alleged omission.

 

37



--------------------------------------------------------------------------------

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 11, each person, if any, who controls Wells Fargo
Securities within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act shall have the same rights to contribution as Wells Fargo
Securities, and each director of the Company, each officer of the Company who
signed the Registration Statement, and each person, if any, who controls the
Company or the Operating Partnership within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as the Company and the Operating Partnership.

SECTION 12. Representations, Warranties and Agreements to Survive Delivery. The
respective representations, warranties, indemnities, agreements and other
statements of the Company and the Operating Partnership and of Wells Fargo
Securities set forth in or made pursuant to this Agreement, shall remain
operative and in full force and effect, regardless of any investigation made by
or on behalf of Wells Fargo Securities or controlling person, or by or on behalf
of the Company and the Operating Partnership, and shall survive delivery of the
Securities to Wells Fargo Securities.

SECTION 13. Termination of Agreement.

(a) Termination; General. Wells Fargo Securities may terminate this Agreement,
by notice to the Company, as hereinafter specified at any time (i) if there has
been, since the time of execution of this Agreement or since the date as of
which information is given in the Prospectus, any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company, the Operating Partnership and the Company’s
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of Wells
Fargo Securities, impracticable or inadvisable to market the Securities or to
enforce contracts for the sale of the Securities, or (iii) if trading in the
Placement Securities has been suspended or materially limited by the Commission
or the NYSE, or if trading generally on the NYSE MKT LLC (the successor market
to the American Stock Exchange (AMEX)), the NYSE or the Nasdaq Global Market has
been suspended or limited, or minimum or maximum prices for trading have been
fixed, or maximum ranges for prices have been required, by any of said exchanges
or by order of the Commission, the FINRA or any other governmental authority, or
(iv) a material disruption has occurred in commercial banking or securities
settlement or clearance services in the United States or in Europe, or (v) if a
banking moratorium has been declared by either Federal or New York authorities.

 

38



--------------------------------------------------------------------------------

(b) Termination by the Company. The Company shall have the right, by giving five
(5) days’ notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.

(c) Termination by Wells Fargo Securities. Wells Fargo Securities shall have the
right, by giving five (5) days’ notice as hereinafter specified to terminate
this Agreement in its sole discretion at any time after the date of this
Agreement.

(d) Automatic Termination. Unless earlier terminated pursuant to this
Section 13, this Agreement shall automatically terminate upon the issuance and
sale of all of the Placement Securities through Wells Fargo Securities or the
Alternative Placement Agents on the terms and subject to the conditions set
forth herein and in the Alternative Distribution Agreements with an aggregate
sale price equal to the amount to the Maximum Amount or upon three years having
elapsed since the Registration Statement became effective pursuant to Rule
462(e) under the Securities Act.

(e) Continued Force and Effect. This Agreement shall remain in full force and
effect unless terminated pursuant to Sections 13(a), (b), (c), or (d) above or
otherwise by mutual agreement of the parties.

(f) Effectiveness of Termination. Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by Wells Fargo Securities or the
Company, as the case may be. If such termination shall occur prior to the
Settlement Date for any sale of Placement Securities, such Placement Securities
shall settle in accordance with the provisions of this Agreement.

(g) Liabilities. If this Agreement is terminated pursuant to this Section 13,
such termination shall be without liability of any party to any other party
except as provided in Section 8 hereof, and except that, in the case of any
termination of this Agreement, Section 5, Section 10, Section 11, Section 12,
and Section 22 hereof shall survive such termination and remain in full force
and effect.

SECTION 14. Notices. Except as otherwise provided in this Agreement, all notices
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to Wells Fargo Securities shall be directed to Wells
Fargo Securities at Wells Fargo Securities, LLC, 375 Park Avenue, New York, New
York 10152, fax no. (212) 214-5918, Attention: Equity Syndicate Department;
notices to the Company and the Operating Partnership shall be directed to it at
47 Hulfish Street, Suite 210, Princeton, New Jersey 08542, fax no.
(609) 806-2666, Attention: Christopher Allen and Hugh O’Beirne, Esq.

SECTION 15. Parties. This Agreement shall inure to the benefit of and be binding
upon Wells Fargo Securities, the Company, the Operating Partnership and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than Wells Fargo Securities, the Company, the Operating Partnership and their
respective successors and the controlling persons and officers, trustees and

 

39



--------------------------------------------------------------------------------

directors, employees or agents referred to in Sections 10 and 11 and their heirs
and legal representatives, any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision herein contained. This
Agreement and all conditions and provisions hereof are intended to be for the
sole and exclusive benefit of Wells Fargo Securities, the Company, the Operating
Partnership and their respective successors, and said controlling persons and
officers, trustees and directors employees or agents and their heirs and legal
representatives, and for the benefit of no other person, firm or corporation. No
purchaser of Securities from Wells Fargo Securities shall be deemed to be a
successor by reason merely of such purchase.

SECTION 16. Adjustments for Stock Splits. The parties acknowledge and agree that
all stock-related numbers contained in this Agreement shall be adjusted to take
into account any stock split, stock dividend or similar event effected with
respect to the Securities.

SECTION 17. Governing Law and Time. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. SPECIFIED TIMES
OF DAY REFER TO NEW YORK CITY TIME.

SECTION 18. Effect of Headings. The Section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

SECTION 19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or e-mail
transmission.

SECTION 20. Interpretation. As used in this Agreement, the following terms have
the respective meanings set forth below:

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Securities by Wells Fargo
Securities outside of the United States.

SECTION 21. Permitted Free Writing Prospectuses. The Company represents,
warrants and agrees that, unless it obtains the prior consent of Wells Fargo
Securities, and Wells Fargo Securities represents, warrants and agrees that,
unless it obtains the prior written consent of the Company, it has not made and
will not make any offer relating to the Securities that would

 

40



--------------------------------------------------------------------------------

constitute an Issuer Free Writing Prospectus, or that would otherwise constitute
a “free writing prospectus,” as defined in Rule 405, required to be filed with
the Commission. Any such free writing prospectus consented to by Wells Fargo
Securities or by the Company, as the case may be, is hereinafter referred to as
a “Permitted Free Writing Prospectus.” The Company represents and warrants that
it has treated and agrees that it will treat each Permitted Free Writing
Prospectus as an “issuer free writing prospectus,” as defined in Rule 433, and
has complied and will comply with the requirements of Rule 433 applicable to any
Permitted Free Writing Prospectus, including timely filing with the Commission
where required, legending and record keeping. For the purposes of clarity, the
parties hereto agree that all free writing prospectuses, if any, listed in
Exhibit F hereto are Permitted Free Writing Prospectuses.

SECTION 22. Absence of Fiduciary Relationship. Each of the Company and the
Operating Partnership acknowledges and agrees that:

(a) Wells Fargo Securities is acting solely as agent and/or principal in
connection with the public offering of the Securities and in connection with
each transaction contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship among the Company, the
Operating Partnership or any of their respective affiliates, shareholders (or
other equity holders), creditors or employees or any other party, on the one
hand, and Wells Fargo Securities, on the other hand, has been or will be created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not Wells Fargo Securities has advised or is advising
the Company and/or the Operating Partnership on other matters, and Wells Fargo
Securities has no obligation to the Company or the Operating Partnership with
respect to the transactions contemplated by this Agreement except the
obligations expressly set forth in this Agreement;

(b) the public offering price of the Securities sold pursuant to this Agreement
was not established by Wells Fargo Securities;

(c) it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

(d) Wells Fargo Securities has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated by this Agreement and
it has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;

(e) it is aware that Wells Fargo Securities and its respective affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and Wells Fargo Securities has no obligation to
disclose such interests and transactions to the Company by virtue of any
advisory or agency relationship or otherwise, except or required by applicable
law; and

(f) it waives, to the fullest extent permitted by law, any claims it may have
against Wells Fargo Securities for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Securities under this Agreement
and agrees that Wells Fargo Securities shall not have any liability (whether
direct or indirect, in contract, tort or otherwise) to it in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on its
behalf or in right of it or the Company, employees or creditors of Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

41



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
Wells Fargo Securities and the Company in accordance with its terms.

[Signature Page Follows]

 

  Very truly yours, CHAMBERS STREET PROPERTIES   By   /s/ Jack A. Cuneo    
Name: Jack A. Cuneo     Title:   President and Chief Executive Officer CSP
OPERATING PARTNERSHIP, LP By:     Chambers Street Properties Its:   General
Partner   By  

/s/ Jack A. Cuneo

    Name: /s/ Jack A. Cuneo     Title:   President and Chief Executive Officer

[Signature Page to Equity Distribution Agreement]



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED, as of the
date first above written:

WELLS FARGO SECURITIES, LLC By   /s/ Marc Ogborn   Authorized Signatory

[Signature Page to Equity Distribution Agreement]